DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendments made to the specification, drawings and claims filed on 01/14/2021 have been accepted and entered. Claims 1-3 are pending in the application.

Claim Objection
3.	The claim listing is objected to because of the following informalities:
	The marked-up version of the amended listing of claims should be presented in a separate paper from the unmarked (clean) version of the amended listing of claims.

Rejections - 35 USC § 112
4.       The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.    Claims 1-3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 is narrative in form and replete with indefinite functional or operational language. The structure which goes to make up the device must be clearly and positively specified.  The structure must be organized and correlated in such a manner as to present a complete operative device.  Note the format of the claims in the patent(s) cited.
Regarding the preamble of the claim 1, the phrase "… with unprecedented ease of movement for all ten fingers thanks to a unique ergonomic and fan-shaped arrangement of the positions of both hands on both sides of the pipe which involves for the position of the fingerholes” includes relative terms that render the claim indefinite. For example, the term "unprecedented ease" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of so-called “unprecedented ease”, and one of ordinary skill in the art would not be reasonably appraised of the scope of the invention. An artisan in the field of music instrument manufacturing would not know at what point "unprecedented ease" within the scope of the claim had been accomplished because nothing within the disclosure establishes when a sufficient "unprecedented ease" occurs. 
In claim 1, line 8, the phrase "can be” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claims 2-3 are rejected based on dependency.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 1983288 A).
	Regarding claim 1, Hall discloses a single pipe (note, the instant claim does not require said single piece is a monolithic Integral) and  keyless musical wind instrument configuration with ten fingerholes (Fig. I, holes 1/1a, 2, …, 10; note the instant claim does not require said configuration must have no more than ten fingerholes) dedicated to be controlled respectively and separately by each one of ten fingers of the two hands (page 1, lines 3-9), said instrument configuration allowing to play all semitones over a range of more or less three octaves (page 1, lines 76-79) with unprecedented ease of movement for all ten fingers thanks to a unique ergonomic and fan-shaped arrangement of the positions of both hands on both sides of the pipe which involves for the position of the fingerholes an amplified and unprecedented non-alignment relative to the direction of the length of the pipe, arrangement which can be distinctly defined by two characteristic angle measures as described below (anticipated by the structure and configuration shown in Fig. I), the instrument configuration comprising: a pipe (combination of A, B and C); a mouthpiece (E); an open end (i.e., the open distal end of the body tubing B) ; a support (rubber coupling C); and ten fingerholes named from first fingehole FH1 (hole 2) (note, hole 1 or 1a reads on the second fingerhole FH2), to tenth 23 PAGE 24/104' RCVD AT 1114/2021 1:13:56 PM [Eastern Standard Time] * SVR:W-PTOFAX-001/26 * DNIS:2738300 * CSID:4570140834* AN:3053972534' DURATION (mm-ss):70-14Application No.: 16/686,465 Damien Bernardincreasing distance relative to the mouthpiece (i.e., if set d1 as the distance between FH1 and E, d2 as the distance between FH2 and E, … d10 as the distance between FH10 and E, then d1<d2< … < d10), so that: if the vertical axis is defined conventionally by the half-line starting on a point of the central axis of the pipe and perpendicular to this central axis and passing through the center of the fifth fingerhole FH5 (hole 5 in Fig. I); if HL10 is the name of the half-line starting on a point of the central axis of the pipe and perpendicular to this central axis and passing through the center of the fingerhole FH10 (hole 10 in Fig. I); if αlittlefinger is the name of the angle formed by the tenth half-line HL1O and the vertical axis, which corresponds to the wide angle that separates the two fingerholes FH5 and FH10 dedicated separately to the two little fingers of the two hands, then the degree measure of the angle αlittlefinger has an absolute value larger than 0o (Fig. I).
	Hall does not mention explicitly: said angle αlittlefinger has an absolute value between 70o and 190o. 
	However, because the instant claims do not specify the particular functionality or improvement benefit of the claimed absolute value range of the angle αlittlefinger (e.g., the claim does not specify why the value of the angle αlittlefinger must be between 70o and 190o ? Note, the narrative statement “ … with unprecedented ease of movement for all ten fingers thanks to a unique ergonomic and fan-shaped arrangement of the positions of both hands on both sides of the pipe …” is indefinite, see discussion set forth in sections 4-5 above in this Office Action), it is deemed that the limitation for said absolute value is considered merely a design choice of the angle formed by said tenth half-line HL1O and said vertical axis corresponding to the wide angle that separates the two littlefinger to be between 70o and 190o, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances (e.g., players with different size of hands or fingers). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
8.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hall as applied to claim 1 above in view of Bear (US 20070044634 A1).
Regarding claims 2 and 3, Hall does not mention explicitly: wherein said support is formed by a prominence coming out of the pipe dedicated to the grip of one hand in the hollow between the thumb and forefinger; wherein said support is a harness attached to the pipe.
Bear teaches a support (60 or 70 in Fig. 1) for a flute, wherein said support is formed by a prominence coming out of the flute dedicated to the grip of one hand in the hollow between the thumb and forefinger (para. 0021); wherein said support is a harness attached to the pipe (Fig. 1).
It would have been obvious to one of ordinary skill in the art to incorporate Bear’s teaching of the support into the invention of Hall to arrive the claimed invention in order . 

Response to Arguments
9.	Applicant's arguments received 01/14/2021 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 4-8 as set forth above in this Office action.

Contact Information
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837